CoN DUM BW HY

NO rp NH BN KH HN KN ND KN KH HH HF SS eS SE SE S|
Co ~DTHDW A & W NO —& OD CO GBA NH HA FBP W NY | O&O

 

 

 

Case 2:19-cr-00253-RSL Document 1 Filed 12/09/19 Page 1of5

Ley
_FILED

Lone

BEC 08 2019

 

   

Oy
DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ea
UNITED STATES OF AMERICA, & Ri 9 2 5 3 R S L
Plaintiff, INFORMATION
Vv.
MATTHEW WHITE,
Defendant.

 

 

The United States Attorney charges that:

COUNT 1
(Wire Fraud)

A. The Scheme and Artifice to Defraud

1, Beginning in 2011, and continuing until about August 2018, in Skagit

County, within the Western District of Washington, and elsewhere, MATTHEW WHITE
did knowingly devise and intend to devise a scheme and artifice to defraud and to obtain .
money by means of material false and fraudulent pretenses, representations, and promises

and concealment of material facts, as set forth below.

2. The essence of the scheme to defraud was to secure investor funds by

claiming investment expertise and success he did not possess, then conceal the true

INFORMATION/WHITE - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
ost KN NN RF WO NO KSB OO MOAN HD UH BPW NY KF O&O

0 oN DN BB WN &

 

 

 

Case 2:19-cr-00253-RSL Document 1 Filed 12/09/19 Page 2 of 5

use of investor funds by sending false account statements to his victims. WHITE
received well over a million dollars from family and other acquaintances to invest on
their behalf, then pooled their money in his personal bank and trading accounts. Though
he sent investors monthly statements purporting to show regular trading activity and
steady profits, WHITE actually made very few trades, earned no net profits, and used
customer money for his own personal expenses.

B. Manner and Means of the Scheme and Artifice to Defraud

3. It was part of the scheme and artifice to defraud that, between 2011 and
2018, WHITE solicited and received approximately $1.29 million from victim investors
in Florida and Washington for the purpose of trading commodity futures contracts, first
under his own name and later under the company name M.W. Global Futures LLC
(“MWGF”). At all relevant times, WHITE was the sole officer or employee of MWGF.

4. It was further part of the scheme and artifice to defraud that, to secure
investor funds, WHITE held himself out to be a skilled commodities trader and
distributed promotional materials that advertised his training and qualifications. For
example, he touted himself to potential investors as “a full time Commodities Trader
specializing in trading the U.S. Treasury Bonds” and claimed to have “received formal
professional training from a proprietary trading firm based in Chicago, IL.” He also
claimed to be a member of the Chicago Board of Trade. None of these claims was true.

5. It was further part of the scheme and artifice to defraud that those
promotional materials also falsely claimed that MWGF provided a high return on
investment when compared to other investment options, stating, “On average, M.W.
Global Futures LLC makes roughly 10% more annually than an investment in a common
fund and is on par with the S&P 500.”

6. It was further part of the scheme and artifice to defraud that, once in
possession of investors’ funds, WHITE would send investors monthly statements
purporting to show the trading activity undertaken on their behalf and the resulting gain
or loss for each trading day, as well as a summary of the beginning and ending monthly

INFORMATION/WHITE 2 700 StEWARY SIRE, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Fe ND ON BP WY YN

BO NYO NH NY KN NY WN NY NY KK HH FF FP | SF FEF OE SES
Co sa KN AW BP WN KF CO OO HDD A BP WO NY KK O&O

 

 

Case 2:19-cr-00253-RSL Document1 Filed 12/09/19 Page 3 of 5

balance and overall monthly profit. These statements, sent either through the U.S. mail
or by electronic mail, falsely represented that WHITE engaged 1 in trading every month,
his trading was profitable, and investors were earning positive returns on their
investments.

7. It was further part of the scheme and artifice to defraud that, in monthly
statements for months in which WHITE did trade, he significantly inflated the amount of
profits earned. The false account statements, which led victims to believe that their _
investments were earning substantial profits, induced victims to deposit additional funds
with WHITE and MWGF.

8. It was further part of the scheme and artifice to defraud that these fabricated
monthly statements did not reflect WHITE’s actual trading activity, which was far less
active and far less profitable than he represented on the statements. WHITE’s true
brokerage account showed that he made small, infrequent trades, and instead transferred
at least a portion of the funds provided by the victims for investment to his own personal
bank account to use for daily living expenses.

C. Execution of the Scheme and Artifice to Defraud

9. On or about the date set forth below, in Skagit County, within the Western
District of Washington, and elsewhere, MATTHEW WHITE, having devised the above-
described scheme and artifice to defraud, for the purpose of executing this scheme and
artifice, did knowingly transmit and cause to be transmitted by wire communication in
interstate and foreign commerce the below-listed representative writings, signs, signals,

pictures, and sounds:

 

 

 

 

Count Date Wire Transmission
1 September 1, | Email attaching fabricated monthly trading statement
2016 sent from MATTHEW WHITE in Florida to C.C. in
Washington State

 

 

 

All in violation of Title 18, United States Code, Section 1343.

INFORMATION/WHITE - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo ND Wn FP WD YN

NO NO BH HN NH HN KD NO HNO eB se we RK SE Se SEF S|
ro DT DN OO BP WO NYO KF CO OO RNA Dn FP WO NY KS &

 

 

 

Case 2:19-cr-00253-RSL Document 1 Filed 12/09/19 Page 4of5

ASSET FORFEITURE ALLEGATION

The allegations contained in Count 1 of this Information are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeiture. Upon conviction of the
offense contained in Count 1, the Defendant MATTHEW WHITE shall forfeit, to the
United States, all property constituting or traceable to proceeds of the offense. All such
property is forfeitable pursuant to Title 18, United States Code, Section 981(a)(1)(C), by
way of Title 28, United States Code, Section 2461(c), and includes but is not limited to a
sum of money reflecting the proceeds the Defendant obtained from the offense.

Substitute Assets. If any of the above-described forfeitable property, as a result of
any act or omission of the Defendant,
cannot be located upon the exercise of due diligence;
has been transferred or sold to, or deposited with a third party;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or,

“we Ye NP

has been commingled with other property which cannot be divided without
difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p), to seek the forfeiture of any other property of the Defendant up to the value of the

HM

H

H/

INFORMATION/WHITE - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
bo KO i) bo i) nN bo NO NO — — — — — _ ~ i — —
oC nN DN NH BP WO YD KH CO OC FHA HD A SFP WH NH — O&O

C0 oe NQY DA BW Hw YH

 

 

 

Case 2:19-cr-00253-RSL Document1 Filed 12/09/19 Page 5of5

above-described forfeitable property.

DATED: December 4, 2019

INFORMATION/WHITE - 5.

(Gere

'T. MORAN
fy 8 States Attorney

(WC ap.
ANDREW C. FRIEDMAN |
Assistant United States Attorney

BT Dip

BENJAMIN T. DIGGS /
Special Assistant United States Attorney

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
